DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference numbers are not clean, uniform and legible for suitable reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  the claim should end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 20, “the releasable interaction” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crum (US Pat. No. 5,123,546) in view of Johnson (US Pat. No. 5,855,283).
In regards to claim 1, Crum teaches a merchandising tray system, the merchandising tray system comprising: a tray top plate (23) slidably mounted to a tray base plate (24); a plurality of sidewalls mounted to the tray top plate; a support arm (33) slidably extendable from the tray base plate; and an arm lock (35) configured to move at least one structure (i.e.; the center structure) of the tray base plate into an interlocking relationship with a structure (34) of the support arm, such that when the arm lock (35) is actuated, the support arm is locked into position relative to the tray base plate.
Crum does not teach sidewall removably mounted to the tray top plate.  Johnson teaches sidewalls (280a,b) removably mounted to a tray top plate (110).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Crum’s sidewalls to be removably mounted to the tray top plate.  The motivation would have been for the purpose of adjustably retaining different sized products as taught by Johnson (Col 6, Lines 60-65).
In regards to claim 2, modified Crum teaches at least one connecting slot (e.g.; 42 of Crum) in the tray top plate.
In regards to claim 3, in modifying Crum, Johnson teaches at least one connecting tab (Johnson: 324) on at least one sidewall of the plurality of sidewalls, the at least one connecting tab configured to removably interconnect with at least one connecting slot (i.e.; the slot of 308 of Johnson).
In regards to claim 4, in modifying Crum Johnson teaches a plurality of connecting slots (i.e.; the slots of 308 of Johnson) in the tray top plate, the plurality of connecting slots extending laterally and parallel to a centerline of the tray top plate (i.e.; to receive the sidewalls).

Johnson teaches a tray lock (Johnson: 170) connected to the tray top plate and removably interconnected with the tray base plate.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Crum’s tray system to include a tray lock connected to the tray top plate and removably interconnected with the tray base plate.  The motivation would have been for the purpose of selectively prohibiting sliding of the tray as taught by Johnson (Col 5, Lines 22-26).
In regards to claim 6, in modifying Crum, Johnson teaches actuation of the tray lock (Johnson: 170) disengages the tray lock from the tray base plate, allowing the tray top plate to slide forward and backward on the tray base plate.
In regards to claim 7, in modifying Crum, Johnson teaches the tray lock (Johnson: 170) is located at a forward surface of the tray top plate (e.g.; see Fig. 7 of Johnson).
In regards to claim 8, in modifying Crum, Johnson teaches the tray lock (Johnson: 170) is biased to return to a locked position when the tray top plate is pushed completely back along tray base plate (i.e.; arm 174 is hinged upwardly; Col 4, Lines 29-38 of Johnson).
In regards to claim 9, modified Crum teaches the support arm (Crum: 33) is slidably extendable from a rear side of the tray base plate (e.g.; see Fig. 2 of Crum).
In regards to claim 10, modified Crum teaches the back end (Crum: 36) of the support arm is removably connected to a shelf (Crum: 22).
In regards to claim 13, modified Crum teaches the arm lock (Crum: 35) is accessible by extending the tray top plate relative to the tray base plate (e.g.; see Fig. 2 of Crum).
In regards to claims 14 and 15, modified Crum teaches when the arm lock (Crum: 35) is in a locked position, the tray base plate (Crum: 24) interconnects with the support arm (Crum: 33), and the 
In regards to claim 16, modified Crum teaches pushing the arm lock (Crum: 35) in a first direction unlocks the support arm and pushing the arm lock in a second direction locks the support arm (i.e.; pushing in a rotational direction locks and unlocks screw 35).
In regards to claim 19, Crum teaches a merchandising tray system, the merchandising tray system comprising: a tray top plate (23) slidably mounted to a tray base plate (24); a plurality of sidewalls mounted to the tray top plate; a support arm (33) slidably extendable from the tray base plate; and an arm lock (35) releasably interacting with at least one structure on or in the tray base plate (e.g.; the center structure), such that when the arm lock is actuated, the support arm is locked into position relative to the tray base plate
Crum does not teach sidewall removably mounted to the tray top plate.  Johnson teaches sidewalls (280a,b) removably mounted to a tray top plate (110).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Crum’s sidewalls to be removably mounted to the tray top plate.  The motivation would have been for the purpose of adjustably retaining different sized products as taught by Johnson (Col 6, Lines 60-65).
In regards to claim 20, modified Crum teaches the releasable interaction causes at least one structure of the tray base plate (Crum: 24) to interact with a surface (Crum: 34) of the support arm (Crum: 33) in an interlocking fashion, preventing movement of the support arm.
Allowable Subject Matter
Claim 18 is allowed.  Claims 11, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior art related to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631